Case 3:20-cv-04352-BRM-TJB Document 18 Filed 04/21/20 Page 1 of 2 PageID: 538



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

JOHN DOE,                                                  :
                                                           :
                                    Plaintiff,             : 20-CV-4532-BRM-TJB
                                                           :
                         v.                                : STIPULATION
                                                           :
PRINCETON UNIVERSITY,                                      :
                                                           :
                                    Defendant.             :

                      WHEREAS, the Complaint (Dkt. No. 1) and Plaintiff’s application for a

TRO/Preliminary Injunction (“TRO”) (Dkt. No. 3) were ordered temporarily sealed pursuant to

the April 16, 2020 Order of the Court (the “Order”) (Dkt. No. 10);

                      WHEREAS, the Order set a deadline of April 27, 2020 for the parties to meet

and confer and submit proposed redactions for the documents that were ordered sealed;

                      WHEREAS, the Defendant filed its opposition to the TRO under temporary seal;

                      WHEREAS, the Plaintiff filed its reply in further support of the TRO under

temporary seal; and

                      WHEREAS, the parties believe it would be most efficient to meet and confer and

submit proposed redactions for the entire TRO at one time consistent with the requirements of L.

Civ. R. 5.3;

                      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff John

Doe and Defendant Princeton University and their respective counsel that, on or before April 27,

2020, the parties shall submit to the Court, under seal, proposed redactions for the following

items:

                      Plaintiff’s Complaint (Dkt. No. 1)

                      Motion for Temporary Restraining Order and Injunctive Relief (Dkt. No. 3)



DMEAST #40819530 v1
Case 3:20-cv-04352-BRM-TJB Document 18 Filed 04/21/20 Page 2 of 2 PageID: 539



                      Memorandum in Opposition (Dkt. No. 14)

                      Response in Support (Dkt. Nos. 15, 16)




/s/ Christian T. Becker                                   /s/ Christopher J. Kelly
Daniel J. Fetterman, Esq.                                 Stephen J. Kastenberg, Esq.
(pro hac vice application pending)                        Christopher J. Kelly, Esq.
Christian T. Becker, Esq.                                 BALLARD SPAHR LLP
Fria R. Kermani, Esq.                                     210 Lake Drive East, Suite 200
(pro hac vice application pending)                        Cherry Hill, NJ 08002
KASOWITZ BENSON TORRES LLP
1633 Broadway                                             1735 Market Street
New York, NY 10019                                        Philadelphia PA 19103

Dfetterman@kasowitz.com                                   kastenberg@ballardspahr.com
CBecker@kasowitz.com                                      kellyc@ballardspahr.com
FKermani@kasowitz.com                                     Telephone: 856.761.3446
Telephone: 212.506.1700                                   Facsimile: 865.761.1020
Facsimile: 212.506.1800

Attorneys for Plaintiff,                                  Attorneys for Defendant,
John Doe                                                  Princeton University


Dated: April 20, 2020                                     Dated: April 20, 2020



SO ORDERED



s/ Tonianne J. Bongiovanni
Hon. Tonianne J. Bongiovanni, U.S.M.J.




DMEAST #40819530 v1
                                                     2
